Citation Nr: 0725199	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to 
September 1991 with 4 years and 11 months prior service and 
additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's DDD is not manifested by incapacitating 
episodes, moderate limitation of motion to include flexion to 
at most 60 degrees or a combined range of motion of at most 
120 degrees, abnormal gait or spinal contour due to spasm or 
guarding, objective neurologic deficits, or ankylosis. 

2.  Prior to March 9, 2005, the veteran's DDD is not 
manifested by spasm.

3.  Effective March 9, 2005, the veteran's DDD is manifested 
by spasm and loss of lateral motion but has not resulted in 
listing, a positive Goldthwaite's sign, marked limitation of 
forward bending, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  


CONCLUSIONS OF LAW

1. Prior to March 9, 2005, the criteria for a rating in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2003, 2006).

2.  Effective March 9, 2005, the criteria for a rating of 20 
percent, but no higher have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2003, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A February 2005 
letter from the RO provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim 
for an increased initial rating, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  In addition, the 
letter informed the veteran that he should submit any 
additional evidence that he had in his possession.  Although 
the notice letter referred to above does not specifically 
address the effective date that may be assigned following a 
grant of increased compensation, any error in failing to 
notify the veteran regarding assignment of an effective date 
for increased compensation is harmless error, since the 
veteran may disagree with the effective date assigned for the 
increased evaluation when the RO implements this decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Treatment records have been obtained, the veteran has been 
afforded VA examinations, the veteran was informed of the 
amendment of the rating criteria for the spine, and the 
veteran had a personal hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

The relevant evidence includes a July 2003 magnetic resonance 
imaging (MRI) scan record which reports the veteran's history 
of chronic mid-lower back pain, worse on the left.  See July 
2003 Drew Memorial Hospital record.  The veteran also 
reported moderate numbness in the legs and feet.  The MRI 
showed mild to moderate disc protrusions, disc bulging, and 
degenerative changes.  There was also evidence of a mild 
impingement along the anterior margin of the central segment 
of the existing L6-S1 nerve root, left side.  A July 2003 x-
ray record showed L5-S1 disc narrowing and degenerative disc 
disease.  See July 2003 Monticello Medical Clinic record.  

A VA examination was conducted in October 2004.  The record 
reports the veteran's history of pain in the back, which 
radiated down the left leg.  The examiner summarized the July 
2003 MRI record, stating that it showed disc changes, nerve 
root encroachment on the left side, and diffuse disc 
involvement on several intervertebral spaces.  The veteran 
reported that he misses approximately 1 day of work a month 
due to back pain, and prolonged sitting in one position, 
running, stooping, and lifting aggravate his back.  The 
veteran reported that the last acute episode that required 
him to have bedrest was in August 2004.  

Physical examination revealed normal gait and stance, with no 
difficulty with heel or toe walking.  The veteran could flex 
to 90 degrees, extend to 20 degrees, and bilateral flex to 35 
degrees, and he had rotation of 50 degrees.  Deep tendon 
reflexes were symmetric and present at the Achilles and 
patellar area.  Straight leg raising on the left side caused 
back pain at 45 degrees, with no discomfort on the right 
side.  Percussion over the back caused some discomfort, but 
not severe.  No paresthesias were identified.  The veteran 
was assessed with degenerative disc disease (DDD) of the 
lumbar spine with nerve root impingement on the left side.  

Another VA examination was conducted in March 2005.  The 
record reports the veteran's history of daily left lower 
lumbar pain and posterior hip pain, which is increased with 
stooping, bending, lifting greater than 20 pounds, or walking 
for distances greater than 4 blocks.  The veteran also 
reported an intermittent localized burning sensation in the 
left anterior mid thigh, which lasts a few minutes, and 
infrequent burning in the left foot.  The veteran could not 
specifically describe any radiculopathy-type pain patterns 
into the left lower extremity.  The veteran reported that 
flare-ups last 1 to 2 hours and are eased by rest, Tylenol, 
and muscle relaxers.  The veteran reported that he was still 
in the National Guard, although he was on a restricted 
physical training program.  The veteran reported that he 
misses approximately 1 day of work a month and the last 
episode of incapacitation was in August 2004.  He reported 
that the left leg gives way after sitting long periods of 
time upon standing.  He also reported that the left leg then 
functions well without any noted deficit, although the leg 
could become weak with overuse.  The veteran denied any 
paralysis or persistent focal neurologic deficit.  

Physical examination revealed that the veteran had a normal 
gait, and his spine was normal in alignment.  The veteran did 
have lower paraspinal spasm in some lumbar segments, and 
there was tenderness to palpation of the left sciatic notch 
and left posterior hip.  The veteran could forward flex to 90 
degrees with pain noted at 80 degrees, extend to 30 degrees 
with pain at 30 degrees, left lateral flex to 40 degrees with 
pain at 20 degrees, and right lateral flex to 40 degrees with 
pain noted at 40 degrees.  The veteran could also bilaterally 
rotate 55 degrees, with pain at 55 degrees.  There was no 
weakness or fatigability to repetition against resistance.  
Straight leg raises were positive to 70 degrees bilaterally.  
The lower extremities had no sensory abnormality and motor 
strength was "very good."  The veteran's calves and thighs 
were symmetric bilaterally and there was no evidence of 
atrophy.  The veteran could squat, stand, and walk on his 
heels without difficulty.  The veteran could also stand on 
his forefeet without difficulty.  The veteran had normal 
strength to dorsiflexion and plantar flexion of both feet and 
normal strength with extension and flexion of bilateral 
knees.  There were no obvious motor deficits.  Reflexes were 
2+ and equal in both knees and ankles.  X-ray images showed 
normally maintained disc spaces with no evidence of fracture.  
There was minimal osteoarthritic spurring in the lower lumbar 
spine.  The veteran also had mild degenerative changes of the 
hips.  The veteran was diagnosed with degenerative joint 
disease without evidence of nerve root impingement.  The 
examiner stated that the veteran had some intermittent 
symptoms of his left lower extremity "which could possibly 
represent some intermittent impingement process."  The 
examiner added that the veteran did not have any persistent 
focal neurological deficit and his thorough neurologic 
examination failed to reveal any neurologic deficits in the 
lower extremities.  

The veteran's DDD is rated at 10 percent under Diagnostic 
Code (DC) 5243.  DDD can be rated under the Formula for 
Rating Intervertebral Disc Syndrome (IDS), which provides a 
20 percent rating for IDS with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks in 
the previous 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The record reports the veteran's negative history 
of bedrest since August 2004, and there is no evidence of 
doctor-prescribed bedrest, including in August 2004.  
Consequently, a rating in excess of 10 percent is not 
warranted under the Formula for Rating IDS.  

The veteran's DDD can also be rated under the rating criteria 
for the general diseases and injuries of the spine.  During 
the pendency of this appeal, the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended effective September 26, 2003.  Because this claim was 
filed prior to the amendment, both the "old" and "new" 
rating formulas must be considered.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new 
rating formula may only be applied after the effective dates, 
however.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion).  

The "new" rating criteria provide a higher rating for 
ankylosis, where forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
where the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, where there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The evidence of record indicates that the veteran has a 
greater range of motion than contemplated for a higher 
rating, and there is no finding of ankylosis.  The record 
indicates that the veteran can flex to significantly more 
than 60 degrees and has a combined range of motion of more 
than 120 degrees.  Additionally, although there is evidence 
of muscle spasm, there is no evidence of abnormal gait or 
spinal contour; the veteran's gait has been noted as normal 
and his spinal alignment was noted to be normal.  See March 
2005 VA examination record.  At his video conference hearing, 
the veteran testified that he has problems with walking, but 
the testimony does not indicate that the difficulty walking 
is related to spasm or guarding.  See December 2006 video 
conference hearing transcript.  Consequently, a higher rating 
is not warranted at any time during the "new" criteria.  A 
separate rating is also not warranted.  Note 1 to the "new" 
rating criteria states that any "associated objective 
neurologic abnormalities should be rated separately.  In this 
case, the record does not indicate any findings of objective 
neurologic abnormalities, and the March 2005 VA examination 
record indicates normal neurological findings.  

The "old" criteria provide higher ratings for ankylosis; 
moderate lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position (DC 5295); and moderate limitation of 
motion (DC 5292).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  In general, "normal" 
range of motion for the lumbar spine is 90 degrees flexion, 
30 degrees extension, and 30 degrees left and right lateral 
flexion and left and right lateral rotation.  See Plate V, 38 
C.F.R. § 4.71a (2007).

Effective March 9, 2005, the date of the VA examination, a 20 
percent rating is warranted under the "old" DC 5295.  DC 
5295 provides a 20 percent rating for moderate lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position; 
and moderate limitation of motion.  The March 2005 VA 
examination record indicates that the veteran has spasm.  The 
record also notes that the veteran is only able to left 
lateral flex to 20 degrees without pain; "normal" range of 
motion for lateral flexion is 30 degrees.  The veteran also 
lost 5 degrees of rotation.  The findings of spasm and loss 
of lateral motion, when considered in conjunction with the 
veteran's history of chronic pain and daily flare-ups, 
indicates that the veteran's symptoms approximate moderate 
lumbosacral strain.  

Prior to March 9, 2005, a rating in excess of 10 percent is 
not warranted.  There is no evidence of ankylosis.  The 
October 2004 VA examination record reports that the veteran 
could flex to 90 degrees, extend to 20 degrees, bilateral 
flex to 35 degrees, and had rotation of 50 degrees.  There is 
no finding of pain, incoordination, fatigue, or weakness on 
motion.  Although the veteran's extension and rotation is 
limited, the limitation does not approximate "moderate" 
limitation of motion as range of motion on both is near-full 
and too significant to warrant a 20 percent rating under DC 
5292.  A higher rating is not warranted under DC 5295 as 
there is no evidence of spasm prior to the March 2005 VA 
examination.  A higher rating is also not warranted under an 
alternative diagnostic code as there is no evidence of spinal 
abnormality.  Consequently, a rating in excess of 10 percent 
is not warranted prior to March 9, 2005.  

From March 9, 2005, forward, a rating in excess of 20 percent 
is not warranted.  The "old" rating criteria provide a 
rating in excess of 20 percent for ankylosis, severe 
limitation of motion (DC 5292), and severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (DC 
5295).  There is no evidence of ankylosis, and although the 
veteran has some limitation of motion, the veteran's range of 
motion is too significant to approximate "severe" 
limitation of motion.  Even after consideration of pain on 
motion, the veteran has full or near-full range of motion, 
and there was no evidence of weakness or fatigability to 
repetition against resistance.  The evidence also does not 
indicate that the veteran's symptoms approximate severe 
lumbosacral strain.  The record contains no findings of a 
positive Goldthwaite's sign, listing, or narrowing or 
irregularity of joint space, and the veteran is able to 
forward bend to 80 degrees without pain and 90 degrees total, 
so there is no evidence of marked limitation of forward 
bending.  Additionally, although there is loss of lateral 
motion, there is no evidence of abnormal mobility on forced 
motion due to the DDD.  As a whole, the veteran's symptoms do 
not approximate severe lumbosacral strain.  A higher rating 
is also not warranted under an alternative diagnostic code as 
there is no evidence of spinal abnormality.  Consequently, a 
rating in excess of 20 percent is not warranted under the 
"old" rating criteria.  

A higher rating is also not warranted under the "new" 
rating criteria or the IDS rating formula.  As discussed 
above, the veteran does not meet the requirements for a 
rating in excess of 10 percent under either the "new" 
rating criteria or the IDS rating criteria.  Consequently, 
the veteran cannot be entitled to a rating in excess of 20 
percent under these criteria.


ORDER

Prior to March 9, 2005, an initial rating in excess of 10 
percent is denied, but from March 9, 2005, forward, a 20 
percent rating, but no higher, is granted for a low back 
disability.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


